Citation Nr: 1033753	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-20 912A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for traumatic 
osteoarthritis of the left foot. 

2.  Entitlement to service connection for an acquired eye 
disorder (previously claimed as bilateral cataracts).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service with the U.S. Armed Forces in the 
Far East from January 1942 to August 1942 and from May 1943 to 
April 1946.  It was determined by an Administrative Decision in 
May 1998 that from May 23, 1942, to August 26, 1942, the Veteran 
was a Prisoner of War (POW) of the Japanese Government.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 1998 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

In May 2003, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 2006, the Board denied entitlement to service 
connection for traumatic osteoarthritis of the left foot.  

2.  The evidence associated with the claims file subsequent to 
the Board's May 2006 decision does not relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for traumatic osteoarthritis of 
the left foot and does not raise a reasonable possibility of 
substantiating that claim.

3.  The Veteran's acquired eye disorder has not been shown to be 
causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  The May 2006 Board decision, which denied entitlement to 
service connection for traumatic osteoarthritis of the left foot, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009)

2.  The evidence received subsequent to the Board's May 2006 
decision denying entitlement to service connection for traumatic 
arthritis of the left foot is not new and material, and the claim 
of entitlement to service connection for traumatic osteoarthritis 
of the left foot is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran acquired eye disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in April 2002, January and July 2003, April 
2004, March, April, and July 2006, January and March 2007, and in 
March 2009, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant to 
submit medical evidence relating the claimed disability to active 
service and noted other types of evidence the Veteran could 
submit in support of his claims.  The Veteran also was informed 
of when and where to send the evidence.  After consideration of 
the contents of these letters, the Board finds that VA 
substantially has satisfied the requirement that the Veteran be 
advised to submit any additional information in support of his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The March 2007 letter also defined new and material evidence, 
advised the Veteran of the reasons for the prior denial of the 
claim of service connection for traumatic osteoarthritis of the 
left foot, and noted the evidence needed to substantiate the 
underlying claim.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

As will be explained below in greater detail, the evidence does 
not support reopening the Veteran's claim of service connection 
for traumatic osteoarthritis of the left foot.  The evidence also 
does not support granting service connection for an acquired eye 
disorder (previously claimed as bilateral cataracts).  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had 
the opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March, April, and July 2006, March 2007, 
and in March 2009, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds that 
VA met its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the VCAA notice letters could not have been 
provided prior to the October 1998 rating decision because that 
decision was issued prior to the enactment of the VCAA.  Notice 
as to what is required to substantiate the Veteran's claims was 
issued prior to the currently appealed rating decision issued in 
September 2006.  Because the appellant's claims are being denied 
in this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure to 
notify the appellant.  See Dingess, 19 Vet. App. at 473.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and 
material evidence has not been submitted to reopen the Veteran's 
claim of service connection for traumatic osteoarthritis of the 
left foot, an examination is not required.  The Veteran also has 
been provided with VA examinations which address the contended 
causal relationship between the claimed acquired eye disorder and 
active service.  There is no competent evidence, other than the 
Veteran's statements, which indicates that an acquired eye 
disorder may be associated with service.  The Veteran is not 
competent to testify as to etiology of this disability as it 
requires medical expertise to diagnose.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Traumatic Arthritis of the Left Foot

The Veteran has claimed entitlement to service connection 
traumatic arthritis of the left foot.  In general, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for certain chronic diseases, such as asthma, 
when the disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection will 
result.

The procedural history for this claim dates back to November 
1966, at which time the Veteran claimed entitlement to service 
connection for a left foot puncture injury.  A rating decision 
from November 1966 denied entitlement to service connection for 
that condition, finding that service records did not show the 
incurrence of, existence of, or treatment for the claimed 
condition.  This rating decision has been confirmed on numerous 
occasions.  In September 1982 the RO issued a Statement of the 
Case addressing this issue and the Veteran submitted a 
Substantive Appeal (VA Form 9) in October 1982.  

 In October 1983, the Board addressed the Veteran's claim of 
entitlement to service connection for residuals of a wound to the 
left foot.  It denied entitlement to service connection, finding 
that service records were negative for any evidence of an injury 
to the left foot or leg and that lay statements from the 
Veteran's service members who served with the Veteran were 
insufficient to warrant a favorable determination.  The Veteran 
was notified of that decision and of his appellate rights.  

In May 1984, the Veteran again claimed entitlement to service 
connection for a left foot injury.  The RO issued rating 
decisions denying entitlement to service connection for that 
condition in April 1989 and June 1990.  In July 1990, following a 
March 1990 Notice of Disagreement (NOD), the RO issued a 
Statement of the Case (SOC).  A Supplemental Statement of the 
Case (SSOC) and additional rating decision were issued in October 
1990 and, in December 1990, the Veteran filed a Substantive 
Appeal (VA Form 9).  In October 1991, the Board determined that 
the Veteran had not submitted new and material evidence since the 
October 1983 Board decision.  Accordingly, the Board declined to 
reopen the claim.  

In January 1997, the Veteran again claimed entitlement to service 
connection for a left foot wound.  In an October 1998 rating 
decision, the RO denied the claim, finding that new and material 
evidence had not been submitted.  The Veteran submitted an NOD in 
December 1998.  The RO issued an SOC in January 1999 and in March 
1999 the Veteran filed a Substantive Appeal (VA Form 9).  

In August 2000, the Board declined to reopen the Veteran's claim, 
finding that the Veteran had still not submitted new and material 
evidence.  In March 2002, the Court of Appeals for Veterans 
Claims vacated that decision and remanded the claim.  In June 
2002, the Board again declined to reopen the Veteran's claim of 
entitlement to service connection for a shrapnel wound to the 
left foot, finding that the Veteran had been provided adequate 
notice and that new and material evidence had not been submitted.  
The Veteran was notified of that decision and did not appeal.   
Accordingly, that decision in final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  

It appears that, in March 2003, prior to the issuance of the 
Court's remand, the Veteran filed an additional claim for 
traumatic arthritis of the left foot.  The RO appears to have 
treated this claim as separate from the claim of entitlement to 
service connection for residuals of a shrapnel wound to the left 
foot and issued a rating decision in April 2003 denying 
entitlement to service connection for that condition.  The 
Veteran submitted an NOD with that decision in May 2003.  The RO 
issued an SOC in August 2003 and the Veteran filed a Substantive 
Appeal (VA Form 9) in September 2003.  In May 2006, the Board 
denied entitlement to service connection for traumatic 
osteoarthritis of the left foot.  The Veteran was notified of 
that decision and did not appeal.  Accordingly, that decision 
also is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In September 2006, the RO issued another rating decision, finding 
that new and material evidence had not been submitted with regard 
to the Veteran's claim of entitlement to service connection for 
traumatic osteoarthritis of the left foot.  The Veteran submitted 
an NOD with that decision in January 2007.  The RO issued an SOC 
in May 2007 and, in July 2007, the Veteran filed a Substantive 
Appeal (VA Form 9).  That appeal currently is before the Board.  
Regardless of how the RO ruled on the question of reopening, the 
Board, as the final fact finder within VA, initially must 
determine whether new and material evidence has been submitted.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a Veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, then the claim must be reopened and 
the VA may then proceed to the merits of the claim on the basis 
of all the evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the May 2006 Board decision consists 
of numerous statements from the Veteran, signed affidavits from 
several individuals, service treatment records, historical 
literature and post-service treatment records.  

Based on a review of the record, the Board finds that no new 
evidence has been submitted as to the issue of service connection 
for traumatic osteoarthritis of the left foot.  All of the newly 
evidence submitted is merely cumulative of evidence previously 
considered.  Therefore, the Board concludes that new and material 
evidence has not been submitted to reopen this claim. 

Acquired Eye Disorder

The Veteran also has claimed entitlement to service connection 
for an acquired eye disorder.  As indicated above, to prevail on 
a claim of service connection on the merits, there must be 
medical evidence of (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 
2004).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.

The procedural history of this portion of the claim also is quite 
complex.  The Veteran first claimed entitlement to service 
connection for an eye disability in February 1950.  A May 1950 
rating decision denied entitlement to service connection for that 
condition, finding that there was no evidence of incurrence or 
treatment of any eye condition during service and the Veteran 
discharge examination indicated 20/20 vision.  In September 1968 
that rating decision confirmed and an July 1982 rating decision 
declined to reopen the claim due to failure to submit new and 
material evidence.  The Veteran submitted an NOD with that 
decision in August 1982.  An SOC was issued in September 1982 and 
the Veteran filed a Substantive Appeal (VA Form 9) in October 
1982.  In October 1983, the Board denied entitlement to service 
connection for an eye disorder.

The Veteran again claimed entitlement to service connection for a 
chronic eye disorder in May 1984.  The previous denials were 
confirmed in an April 1989 rating decision.  The Veteran 
submitted an NOD with that decision in March 1990.  The RO issued 
an SOC in July 1990 and the Veteran filed a Substantive Appeal in 
December 1990.  In an October 1991 decision, the Board declined 
to reopen the claim, determining that new and material evidence 
had not been submitted.  The Veteran was notified of that 
decision and did not appeal.  Accordingly, that decision also is 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In January 1997, the Veteran filed to reopen his claim of 
entitlement to service connection for an eye disorder.  In an 
October 1998 rating decision, the RO declined to reopen the 
claim, finding that new and material evidence had not been 
submitted.  The Veteran submitted an NOD in December 1998.  The 
RO issued an SOC in January 1999 and in March 1999 the Veteran 
filed a Substantive Appeal (VA Form 9).  

In August 2000, the Board declined to reopen the Veteran's claim, 
finding that the Veteran still had not submitted new and material 
evidence.  In March 2002, the Court of Appeals for Veterans 
Claims vacated that decision and remanded the claim.  In June 
2002, the Board determined that new and material evidence had 
been received with regard to the Veteran's claim of entitlement 
to service connection for an acquired eye disorder.  
Specifically, the Board noted that, in a May 1998 administrative 
decision, the RO recognized that from May 23, 1942, to August 26, 
1942, the Veteran was a prisoner of war of the Japanese 
government, and that an August 1998 VA POW protocol examination 
included diagnoses of immature cataract, myopia and pterygium of 
both eyes.  The Board found that previous decision on this issue 
did not consider VA laws applicable to former prisoners of war.  

In May 2003, the Board, inter alia, remanded that issue for 
further development by the RO.  An SSOC issued by the RO in 
August 2003 appears to have denied the claim improperly based on 
failure to submit new and material evidence.  This RO error was 
rectified in a January 2004 SSOC.  The RO appears to have issued 
another rating decision in September 2006, again declining the 
reopen the Veteran's claim of entitlement to service connection 
for an acquired eye disorder for failure to submit new and 
material evidence.  Once again, this was corrected in a March 
2007 SSOC which reviewed the claim de novo and denied entitlement 
to service connection.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for an acquired eye 
disorder (previously claimed as bilateral cataracts).  The Board 
notes that the Veteran's service treatment records are entirely 
absent for findings of any eye disability incurred during 
service.  The Veteran's discharge examination conducted in April 
1946 did not indicate an eye disability.  Instead, that report 
stated that the Veteran's visual acuity was 20/20 bilaterally.  
Throughout the Veteran's appeal he has declared that he had an 
injury to the sclerotic coat of the eyeball during his active 
service and/or Prisoner of War (POW) captivity, and that this 
injury has resulted in permanent disability.  The Veteran 
submitted affidavits and statements from both himself and others 
in support of this declaration.  In July 2003, the Veteran 
underwent a VA examination.  In his report, the VA examiner 
stated that the ophthalmological findings could not have been 
incurred in or aggravated by the Veteran's active service or POW 
experience.

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA.  The Veteran clearly was 
advised of the need to submit medical evidence demonstrating both 
the presence of an eye disorder and a nexus or relationship 
between that condition and service.  The Veteran has presented no 
such evidence beyond his unsupported statements and the lay 
statements of other service members.  

The Veteran has expressed his belief that the claimed condition 
is related to service and the Board does not doubt his sincerity.  
There is insufficient objective medical evidence of record to 
show that the Veteran's eye disorder dates back to service, 
however, and the Board notes that the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
specifically the etiology of his claimed condition.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is 
not a case in which the appellant's lay beliefs alone can serve 
to establish any association between the Veteran's claimed 
condition and his military service.  See, for example, Moray v. 
Brown, 5 Vet. App. 211 (1993).   In summary, the Veteran's lay 
report and the affidavits he submitted are outweighed by the 
other evidence of record, including the VA examination report, 
which indicate that the Veteran's eye disorder is not due to 
service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the 
previously denied claim of entitlement to service connection for 
traumatic osteoarthritis of the left foot is not reopened.

Entitlement to service connection for an acquired eye disorder is 
denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


